                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


JOSEPH A. JACKSON,                          )
                                            )
             Petitioner,                    )
                                            )
v.                                          )     Nos. 3:14-CR-002
                                            )          3:15-CV-538
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
             Respondent.                    )

                                     JUDGMENT


      For the reasons expressed in the memorandum opinion filed contemporaneously

with this judgment, it is ORDERED and ADJUDGED that the motion [doc. 984] by

federal prisoner Joseph A. Jackson for post-conviction relief pursuant to 28 U.S.C. §

2255 is DENIED and DISMISSED WITH PREJUDICE.

      If petitioner files a notice of appeal from this judgment, such notice of appeal will

be treated as an application for a certificate of appealability which is DENIED pursuant

to 28 U.S.C. § 2253(c)(2) and Fed. R. App. P. 22(b) because he has failed to make a

substantial showing of the denial of a federal constitutional right.           The Court

CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24 that any appeal

from this judgment by petitioner would be frivolous and not taken in good faith.

Accordingly, the Clerk is DIRECTED to CLOSE the civil case associated with

petitioner’s § 2255 motion.
    IT IS SO ORDERED.

                            ENTER:



                                  s/ Leon Jordan
                            United States District Judge


ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




                        2
